Clara E. Benedict, the owner of a tract of unplatted, vacant and unimproved property, fronting on Woodward avenue in the city of Bloomfield Hills, in February, 1927, rented billboard location space to plaintiff Wolverine Sign Works and three billboards have been erected thereon; two 52 feet in length and 16 feet in height, inclusive of four feet of ornamental lattice work and eight inches of open space at the bottoms. These boards stand back about 50 to 100 feet from the highway line and from 600 to 800 feet from Miss Benedict's home, the nearest building. Another and smaller billboard is about 40 feet from the highway line. The billboards have been kept in repair and have carried proper commercial advertisements.
The police of the city, under claim that maintenance of the billboards violated ordinances and zoning restrictions of the city, stopped plaintiff's painting crew from working thereon. Thereupon plaintiff applied for a permit and it was refused. In October, 1933, workmen engaged in repainting the billboards were arrested and required to give bail. Then this suit was brought to restrain defendant city from interfering with plaintiff's use of the property and, under the pleadings, the validity of the ordinance, as applied to the instant case of maintenance of the billboards, constituted the issue. Proofs were taken and, by decree, the city was enjoined.
The city, by appeal, contends:
"(1) That the legislature has given the city power to pass valid ordinances restricting the use of signboards within the city. *Page 207 
"(2) That the enforcement of such ordinances does not deprive plaintiff of any of the privileges granted to it by the Constitution of the United States or the Constitution of the State of Michigan.
"(3) That the ordinances governing the erection and maintenance of billboards are valid and enforceable."
We do not need to set forth the several ordinances. It is sufficient to say that in effect they prohibited maintenance of the billboards without a permit and, as demonstrated by the city officials, no permit will be granted and, therefore, their continuance subjects the owner thereof to the penal provisions for violation, destroys the lease use, a property right, and incidentally takes from the owner of the land the right of such rental.
As characteristic of all the ordinances we quote the following from ordinance No. 1:
"No person or persons shall construct or maintain within the limits of the Village of Bloomfield Hills any billboard except by permission of the village commission upon proper showing that the construction and maintenance of such billboard shall not be offensive to the inhabitants of said village, or detract from the beauty of the surrounding neighborhood. Permission so given shall be revocable at the will of the village commission."
The billboards were on private property, set back from the highway, did not at all interfere with any highway use or view, were far removed from dwellings, stood on unplatted land, formerly used for farming and now not suited for any other purpose, and will so remain until, if and when wanted for residence use. *Page 208 
The underlying purpose of the ordinance is probably disclosed by the following contention in the brief of counsel for the city:
"It is the claim of the defendant that when the legislature has granted in specific terms the power to enact ordinances for the conservation of property values that such ordinances may be drawn with the definite purpose of conserving property values in a particular district and that such ordinance may have as its main motivating factor the preservation of the natural beauty of the landscape for the pleasure and enjoyment of the residents of the city."
Aesthetics may be an incident but cannot be the moving factor.
The city may establish zones and prohibit the erection of billboards therein and may, to promote public health, safety and general welfare, within reasonable considerations, regulate the maintenance of billboards but may not arbitrarily strike down the maintenance of erected billboards or vest such power of arbitrary action in municipal officers.
The quoted ordinance so offends and in such particular is invalid and the decree so adjudging is affirmed, with costs to plaintiff.
FEAD, C.J., and NORTH, J., concurred with WIEST, J.